SENTENCIA.
En la Ciudad de San Juan Bautista de Puerto Rico, el día veinte de Febrero de mil novecientos dos, en el pleito de divorcio que ante Nos pende, entre María del Carmen de Marimón de Pelegrí, como recurrente y Francisco Pelegrí y Rotger, como recurrido; representada la primera en este Tribunal por el Letrado Don Rafael López Landrón, y no habiéndose mostrado parte el recurrido. — Resultando : Que el día tres de Octubre de mil novecientos, María del Carmen de Marimón de Pelegrí, representada por su abogado Don Luis Campillo, presentó en el Tribunal de Distrito de Mayagüez, demanda contra su esposo Don Francisco Pelegrí y Rotger, para obtener el divorcioi “a vínculo matrimonii’' de su referido esposo, por adulterio del mismo. — Resultando : Que debidamente citado, el recurrido compareció ante el Tribunal, y dentro del término prescrito presentó su contes-tación á la demanda en la que admitió sustancialmente los hechos alegados en la misma, sin oponerse á dicha demanda, y que el Tribunal después de los trámites legales, dictó sentencia en cuyos resultandos se consignan, en resumen, como probados los siguientes hechos: Que el día trece de Agosto de mil ochocientos setenta y dos la recurrente contrajo legítimo matrimonio con el recurrido en la villa de la Bispal, Obispado y Provincia de Gerona, en el Reino de España, conforme á los ritos y ceremonias de la Iglesia Católica *333Romana, y el día diez y nueve de Septiembre del mismo año, se celebró el matrimonio civil ante un Juez Municipal de la misma villa. Que en el año mil ochocientos setenta y nueve, con motivo de divergencias de caracteres de la recu-rrente y recurrido, surgieron dificultades entre ellos, abando-nando el recurrido su hogar y domicilio, y viviendo separado de la recurrente, su esposa; y en el año mil ochocientos ochenta y dos, el recurrido se embarcó para Puerto Rico, estableciendo su domicilio en la ciudad de Mayagüez, en donde ha permanecido desde entonces, y donde se encuentra todavía ejerciendo su profesión de abogado y conservando su residencia y domicilio. . Que en dicha ciudad durante muchos años, tuvo relaciones ilícitas con una concubina, que ya murió, y con la cual tuvo dos hijos, cuyos nombres son Mercedes y Francisca, que viven con él en su casa, y que él las está cuidando y educando como si fuesen sus legítimas hijas. Que del expresado matrimonio hubieron tres hijos, llamados Leocadia, Francisco y Carmen, todos los cuales ahora son mayores de edad y casados; y que durante su menor edad eí recurrido también contribuyó á su manuten-ción y educación.. Que la recurrente es dueña de bienes que se encuentran en poder del recurrido, su esposo; y que las rentas de los mismos son suficientes para la manutención de la recurrente, pudiendo vivir con ellas cómodamente; y que, por su parte, abandona y renuncia á toda y á cualquiera pretensión, derecho, 6 acción contra cualesquiera bienes que el recurrido poseyere, tan pronto como entregue y ponga á la disposición de ella los bienes que le pertenecen en virtud del divorcio que se conceda, de modo que pueda poseerlos por su propio derecho, y administrarlos libre é independien-temente de su referido esposo. — Resultando: Que el Minis-terio Fiscal del Tribunal de Distrito de Mayagüez, que en cumplimiento de las leyes vigentes como materia de orden público, está llamado á intervenir en juicios de esta natura-leza, expuso que no encontraba motivos legales para oponerse •á la demanda, reservándose, sin embargo, el derecho de *334hacerlo en el caso de que surgiese un motivo legal. — Resul-tando : Que también aparece en los autos que en el año de mil ochocientos ochenta y siete, la recurrente vino desde España á Mayagüez, en busca de reconciliación con su citado esposo; pero que sus esfuerzos en este respecto resultaron inútiles. — Resultando: Que el Tribunal de Distrito de Mayagüez, dictó sentencia con extensos fundamentos en veinte y dos de Noviembre de mil novecientos, decla-rando sin lugar la demanda de divorcio y condenando en las costas á la recurrente, contra cuya sentencia está-bleció la recurrente recurso de casación ante este Tribunal, autorizado dicho recurso por el número 1 del articulo 1,689 de la Ley de Enjuiciamiento Civil -y alegando como motivo las infracciones legales que literalmente co-piadas dicen así: — 1? Violación de la regla general de Derecho Civil comprendida en el precepto 27 del Código y confirmado por la sentencia del Tribunal Supremo de España de 1? de Julio de mil ochocientos noventa y siete.— ¿Por qué? — Porque idénticos los derechos civiles de na-turales y extranjeros, como lo sancionan esos preceptos, se establece en el fallo la inadmisible desigualdad entre unos y otros en punto á los derechos civiles del divorcio.— 2? Aplicación indebida del inciso 2? del artículo 4? del Có-digo Civil. — ¿En qué concepto? — No es ni ha sido, ni podido ser el reconocimiento de los hechos fundamentales de la demanda por el demandado renuncia propiamente dicha contra el interés ó el orden público, ó en perjuicio de tercero, que hubiere de ser desechada por tanto. — Es el revés. — La razón legal del divorcio, en la actual legis-lación aquí vigente, está en que proteje la paz y la tranqui-lidad de las familias desgraciadas, la libertad individual de todo cónyuge inocente, los derechos de la filiación legítima,’ el buen orden doméstico, siendo á manera de un remedio legal, como indica el “Bill Foraker” destinado á corregir y enmendar en cuanto es posible para lo venidero, los yerros de los contratantes que se unen en matrimonio. — Es el *335divorcio una ley de seguridad pública contra la sevicia doméstica, de orden evidentemente constitucional y constitu-tivo de la vida interior del país, que entre uno de sus principios fundamentales sanciona el citado Bill, y en este concepto obliga á todos los que habiten en este territorio, como determina el artículo 8? del Código, por tal virtud también infringido. — De suerte que aun cuando hubiese aquí sobreentendida alguna renuncia de parte del cónyuge ofensor, ella favoreciera positivamente, lejos de perjudicar, los intereses públicos del orden doméstico juntamente con los privados de los hijos inocentes. — 3? Interpretación equi-vocada y aplicación indebida y absoluta de la jurisprudencia que invoca el fallo,, de trece de Enero y doce de Mayo de mil ochocientos ochenta y cinco y veinte y seis de Mayo de mil ochocientos ochenta y seis. — Fijan estas sentencias los alcances del estatuto personal ante el derecho privado internacional; pero no los extienden á extremos tales que no reconozcan excepción ó limitación en materia de divorcio tal y como se halla establecido actualmente en esta Isla, de condiciones sociales y políticas ya hoy tan distintas. — El divorcio civil, bajo la ley americana en Puerto Rico, no puede confundirse con el, divorcio de la ley española, profundamente modificada en este respecto. — La lex fori, la ley del país en que el litigio se juzga, es la que debe decidir si procede ó no el divorcio; nunca, jamás, tocará á los jueces propios, en punto al orden constitucional de las familias, aplicar las leyes extranjeras derivadas de princi-pios constitucionales opuestos. — Si el divorcio en España,, como relativo, obedece á principios religiosos del Estado, ¿cómo considerarlo parte del estatuto puramente personal ó privado, ni cómo convertir nuestros poderes públicos judi-ciales, dentro de un orden político sin fe religiosa, en sancio-nadores de la opuesta doctrina constitucional? — Porque es de notar ante todo que según la jurisprudencia de los Estados Unidos, citada por el tratadista Laurent (y que debe prevalecer entre nosotros), á los jueces americanos compete *336decretar el divorcio de cónyuges que, según su ley, no pueden divorciarse. — ¿ Razón de ello ? — Que las leyes ameri-canas han descartado ya, como las de todos los países demo-cráticos, el divorcio del estatuto personal, señalando su carácter predominante de ley pública y de interés político general. — Aplicación indebida del artículo 9? del Código Civil. — El divorcio introducido entre nosotros por la le-gislación americana, no es ya hoy una ley de índole puramente personal y privada, limitada al estado de las personas, sino comprendida en el interés general del precep-to genérico 3? del mismo cuerpo de derecho. — 5? Aplicación indebida de la disposición 24 de la Orden General de diez y siete de Marzo de mil ochocientos noventa y nueve, é infracción del “Bill Foraker,” Sección 8?, en consonancia con el Tratado de París; por cuanto evidentemente no se tienen por dero-gadas las anteriores leyes del país por las fundamentales preferentes de los Estados Unidos sobre divorcio, y se interpreta equivocadamente, de una manera restrictiva, limitada á los casados precisamente en Puerto Rico, la acción de divorcio sancionada en la citada Sección 8? del Bill.— Resultando: Que en el acto de la vista de este juicio ante el Tribunal Supremo, el Fiscal Auxiliar, que como se ha expresado antes, interviene en el asunto por contener materia de orden público, y de acuerdo con el ilustrado dictamen emitido por el Honorable Fiscal General de esta Isla, que se encuentra en el rollo de estos autos, tampoco se opuso á la petición consignada en el escrito de demanda, expresando su conformidad y que debía concederse el divorcio. — Visto: Siendo Ponente el Juez Asociado Don Louis Sulzbacher.— Considerando: Que la resolución del Tribunal de Distrito está fundada en varios razonamientos y apreciaciones, de las que sólo aceptará este Tribunal aquéllas que estime perti-nentes. — Considerando: Que el referido Tribunal de Dis-trito fué de opinión de que, siendo las partes, en este proceso, ciudadanos de España, y habiéndose celebrado y solemnizado su matrimonio en dicho país, solamente las leyes de éste, *337■referentes á divorcio, les eran aplicables, ó sea: qne los Tribunales de Puerto Rico, hoy, en asuntos de divorcio entre españoles, cuyo matrimonio se ha efectuado en España, deben aplicar las leyes de dicho país, llegando el Tribunal á ■estas conclusiones por su interpretación de la Sección 8? de la Ley Orgánica de Puerto Rico, ó sea, el Acta del Congreso de los Estados Unidos, titulada, “Ley para proveer, tempo-ralmente, de Rentas y un Gobierno Civil á la Isla de Puerto Rico, y para otros fines,” aprobada en doce de Abril de mil novecientos, y conocida generalmente como la “Ley Foraker;” opinando el Tribunal, que el divorcio puede •concederse solamente á personas cuyo matrimonio ha sido -celebrado en Puerto Rico; y también por la aplicación de la Sección 24? de la Orden General de diez y siete de Marzo de mil ochocientos noventa y nueve, promulgada por el Mayor General Guy Y. Henry, que dispone “que los matrimonios -contraídos por personas nacidas fuera de la Isla, deben regirse en asuntos civiles, por las leyes del país á que dichas personas pertenezcan,” cuyas opiniones no estima bien fundadas este Tribunal Supremo. — Considerando : Que hay que admitir, en principio, que al efectuarse el cambio de. una soberanía por otra, ya sea por cesión, conquista ó ■de otro modo, las leyes del país conquistado ó cedido, quedan vigentes hasta que sean cambiadas por el país ■conquistador, ó al cual aquél fué cedido; siempre que no sean incompatibles, ó estén en contradicción con la Consti-tución, instituciones, ó las miras del Gobierno de la nueva soberanía. — Considerando : Que también es un principio de ley internacional y á fortiori aplicable á un país conquis-tado ó cedido, el que siempre que cualesquiera leyes de un país extranjero, sean sometidas á la consideración de los Tribunales del país soberano á que pertenezca aquél, sean interpretadas de acuerdo con las instituciones, espíritu, y jurisprudencia de este último, independientemente de la interpretación de los Tribunales del país extranjero. — Consi-derando : Que durante el Gobierno Militar se efectuaron en *338Puerto Rico algunos cambios, modificaciones y adiciones en las leyes vigentes en la época de la ocupación por el Gobierno de los Estados Unidos, cuyos cambios, modifica-ciones y adiciones son conocidos bajo el título de “ Ordenes Generales,” y que se efectuaron otros cambios por el acta del Congreso antes citada ("Ley Foraker”) y están especialmente contenidos en la Sección 8? de la misma, que dice lo siguiente: "Que las leyes y'ordenanzas de Puerto Rico actualmente en vigor, continuarán vigentes, excepto en los casos en que sean alteradas, enmendadas ó modificadas por la presente; ó hayan sido alteradas ó modificadas por órdenes militares ó decretos vigentes, cuando esta ley entre á regir, y en todo aquéllo en que las mismas no resulten incompatibles ó en conflicto con las leyes estatutorias de los Estados Unidos no aplicables local-mente, ó con las presentes disposiciones, hasta que sean alte-radas, enmendadas ó'revocadas por la autoridad legislativa creada por la presente para Puerto Rico, ó por una ley del Congreso de los Estados Unidos. — Disponiéndose : Que la parte de la ley vigente cuando se efectuó la cesión en Abril once de mil ochocientos noventa y nueve, prohibiendo el matrimonio de los curas, ministros ó secuaces de cualquiera religión con motivo de votos que hubiesen hecho ó tomado, ó sea el párrafo 4?, artículo 83, capítulo 3? del Código Civil, y que continuara en vigor por orden del Secretario de Justi-cia de Puerto Rico, fechada en Marzo diez y siete de mil ochocientos noventa y nueve, y promulgada por el Mayor General Guy V. Henry, Voluntarios de los Estados Unidos, queda revocada y anulada por la presente, y todas las perso-nas legalmente casadas en Puerto Rico, tendrán todos los derechos y recursos conferidos por la Ley á los contrayentes de matrimonios civiles ó religiosos. — Disponiéndose, además: Que el párrafo 1?, artículo 105, sección 4a, sobre divorcio,' en el Código Civil; y el párrafo 2?, sección 19 de la Orden del Secretario de Justicia de Puerto Rico, fechada Marzo diez y siete de mil ochocientos noventa y nueve, y promulgada por el Mayor General Guy V. Henry, Voluntarios de los Estados *339Unidos, quedan por la presente redactados en los términos siguientes: “Adulterio por parte del marido ó de la mujer.” —Considerando : Que por dicha sección se declaró que las leyes y ordenanzas vigentes en la fecha de la adopción de dicha acta, seguían vigentes en Puerto Rico, á excepción de las partes alteradas, enmendadas ó modificadas por dicha sección ó que habían sido alteradas ó modificadas por las citadas Ordenes Generales, no fuesen incompatibles, ó estu-viesen en contradicción, con las leyes estatutorias de los Estados Unidos, que no sean localmente inaplicables, ni con las disposiciones de dicha Acta del Congreso. — Considerando: Que dicha sección también dispone que quedan derogadas todas las leyes qüe prohiban el matrimonio de sacerdotes y ministros de cualquiera religión, á causa de sus votos reli-giosos ; y también que el adulterio, de parte del marido, fuese un motivo legal para el divorcio, y que todas las per-sonas legalmente casadas en Puerto Rico, tendrán todos los derechos y privilegios concedidos por la ley á los contra-yentes de matrimonios, ya sean civiles, ya religiosos. — Con-siderando : Que esta frase ha sido interpretada por el citado Tribunal de Distrito, como si expresase “y todas las perso-nas que han sido legalmente casadas en Puerto Rico,, tendrán todos los derechos y privilegios” etc.; sosteniendo el Tribunal que solamente las personas, cuyo matrimonio ha sido celebrado en la Isla de Puerto Rico, pueden obtener el divorcio en los Tribunales de la misma, y que si bien es cierto que las palabras “todas las pfersonas legalmente casa-das en Puerto Rico,” dan lugar á duda, el Tribunal, al tener en cuenta la intención del Congreso, puede fácilmente llegar á una recta interpretación. — Considerando: Que es evi-dente, é insostenible otra opinión, que cuando el Congreso de los Estados Unidos dió á Puerto Rico un sistema de leyes referentes al matrimonio y al divorcio, cuyas leyes, en muchos respectos, estaban completamente en contradicción á las leyes vigentes en la época del Tratado, era claramente su intención que se asimilasen en principio y aplicación á *340las que existen en los Estados Unidos, y que fuesen cum-plidas y ejecutadas de acuerdo con los principios estableci-dos en la jurisprudencia americana, y sometidas á su inter-pretación. — Considerando: Que en la obra de Sutherland sobre la interpretación de Estatutos, se establecen los princi-pios siguientes: “No debía prevalecer la interpretación más bien literal de una sección de un Estatuto, si tal inter-pretación está opuesta á la intención de la Legislatura, tal como se manifiesta por el Estatuto, y si las palabras permi-ten por su sentido alguna otra interpretación, debe adoptarse aquella que lleve á efecto dicha intención. “Un Estatuto podrá ser interpretado contra su sentido literal, si de la interpretación literal resultara un absurdo ó contradicción, y si las palabras fueren susceptibles de otra interpretación, que realizara en su manifiesta intención." — “Cuando el lenguage es abstracto ú obscuro, el Tribunal debe interpretarlo de modo que sea útil para el objeto de la Legislatura y para administrar jus-ticia á las partes litigantes. — Considerando : Que estos prin-cipios de interpretación de leyes son perfectamente aplicables á la Ley Foraker, no obstante su carácter de ley fundamental de Puerto Rico, toda vez que en el presente caso se trata de determinar la verdadera intención del Congreso. — Conside-rando : Que, por esta razón, las palabras “ y todas las perso-nas legalmente casadas en Puerto Rico,” deben interpretarse como si dicha cláusula dijera: “todas las personas en Puerto Rico, qice han sido legalmente casadas, tendrán todos los derechos y privilegios," etc., no importando el lugar en donde se cele-brase el matrimonio, con tal que dicho matrimonio fuese •legal en aquel país, y que en el presente caso, la interpreta-ción del Tribunal de Distrito de Mayagüez constituiría una infracción del artículo XI del Tratado de Paz entre los Esta-dos Unidos de América y el Reino de España que fué firma-do el once de Abril de mil ochocientos noventa y nueve? cuyo artículo es como sigue: “Los españoles residentes en los territorios, cuya soberanía cede ó renuncia España por este Tratado, estarán sometidos en lo civil y en lo criminal á *341los tribunales del país en que residan, con arreglo á las leyes comunes que regulen su competencia, pudiendo comparecer ante aquéllos, en la misma forma y empleando los mismos procedimientos que deban observar los ciudadanos del país á que pertenezca el Tribunal. — Considerando : Que, por lo tanto, era indudablemente la intención que los españoles resi-dentes en Puerto Rico ó en cualquiera de los demás países cedidos por España á los Estados Unidos, habían de tener los mismos derechos, privilegios y beneficios en los respectó- .. vos Tribunales, que los ciudadanos del respectivo país; y, en su consecuencia, si un ciudadano de Puerto Rico tiene el derecho de establecer una demanda de divorcio en los Tribunales de jurisdicción competente, no podrá negarse ese mismo derecho á los españoles residentes en Puerto Rico.— Considerando : Que consta en autos que el recurrido ha te-nido su domicilio y residencia en la ciudad de Mayagüez, en esta Isla, desde mil ochocientos ochenta y dos, que es prin- • cipio de la legislación romana admitido por la jurispruden-cia moderna, que de la misma manera que la mujer toma el rango de su esposo, así también toma ella el domicilio del mismo, lo cual ha sido la ley de España desde tiempo inme-morial, y se ha observado en Puerto Rico, en virtud del ar-tículo 64 de la Ley de Enjuiciamiento Civil, cuyo artículo está aun vigente; que la misma teoría prevalece en la juris-prudencia americana, la que necesariamente debe consul-tarse en este asunto y que en el caso de Atherton contra Atherton, resuelto en quince de Abril de mil novecientos uno, por el Tribunal Supremo de los Estados Unidos, y cuyo caso se encuentra en el tomo 181, página 155, dicho Tribunal cita la siguiente doctrina establecida en la obra de Story “Sobre la contradicción de las leyes.” (Story on the Conflict of Laius): “Los Tribunales del Estado del domicilio de las partes; indudablemente tienen jurisdicción para decretar el divorcio de acuerdo con las leyes de dicho Estado, por cual-quiera causa, admitida por aquellas leyes, sin hacer caso del lugar en que se efectuó el matrimonio, ni de aquél en que se *342■cometió el delito con motivo del cual se concede el divorcio; y el divorcio concedido en esta forma, es válido en cualquiera parte.” — Considerando: Que, la lex fori es la aplicable al caso, teniéndose presente que las formas de los recursos y la ejecución de sentencias deben regularse única y exclusiva-mente por las leyes del lugar en donde se ha entablado la ■demanda,” cuyo principio está explícitamente sostenido por “Bouvier.” Considerando: Que este pleito fué promovido ■con arreglo al procedimiento .vigente en Puerto Rico, y el divorcio que se solicita debe. ser concedido por las mismas leyes de Puerto Rico, que en el presente caso son de especial legis-lación del Congreso, bajo la citada Ley Foralcer. — Considerando: Que el Tribunal del Distrito sostiene, que la citada sección •8* de la Ley Foraker sólo deroga algunos artículos del Código Civil y también algunas secciones de la Orden General ■de diez y siete de Marzo de mil ochocientos noventa y nueve, por lo cual los demás artículos del mismo Código referentes á matrimonios y divorcios y las demás secciones de dicha Orden General han quedado vigentes, cuya presunción, aunque basada en un reconocido principio legal, no puede sostenerse en el presente caso, porque en el citado Código y Orden General se encuentran disposiciones de ■sentido y significación semejantes á las derogadas por la •citada Acta del Congreso; y si aquellas disposiciones que •aun están en el texto de la ley hubieran de permanecer vigentes, impedirían ó serían un obstáculo á lo que está permitido por efecto de las secciones derogadas, dejando ■existentes disposiciones' contrarias á la manifiesta y verda-dera intención del Congreso,-por lo cual todas las leyes que •estén en contradicción con la sección 8? de la Ley Foraker •están tácitamente, y, sin duda alguna, absolutamente dero-gadas y abolidas; sin que pueda alegarse que la sección 24 de la citada Orden General no se refiere solamente á matrimonios sino incluye también divorcio, porque, sea lo •que fuere sobre tal referencia, este punto ha quedado completamente esclarecido. — Considerando : Que por las *343opiniones de los autores anteriormente citadas y la decisión del Tribunal Supremo de los Estados Unidos, también citadas, debe declararse que el Tribunal de "Distrito de Mayagíiez ha incurrido en error, tanto en la interpretación de la sección 8? de la “Ley Foraker,” como en la de las referidas Ordenes Generales. — Fallamos : Que debemos declarar y declaramos con lugar el recurso de casación interpuesto, y en su consecuencia, casamos y anulamos la sentencia recurrida, la que con la que á continuación se dicta, comuniqúese al Tribunal de Mayagíiez, á los fines procedentes. — Así por esta nuestra sentencia, que se publi-cará en la Gaceta Oficial, lo pronunciams, mandamos y firmamos. ■
José S. Quiñones. — José G. Hernández. — José M?Figueras. —Louis Sulzbacher. — J. H. MacLeary.
En la Ciudad de San Juan de Puerto Rico, á veinte de Febrero de mil novecientos dos, en el pleito seguido en el Tribunal del Distrito de Mayagíiez por María del Carmen de Marimón de Pelegrí contra Francisco Pelegrí y Rotger, Abogado, vecino de Mayagüez, sobre divorcio, en cuyo pleito dictó sentencia el expresado Tribunal, que ha sido casada en esta fecha en virtud del recurso de casación por infracción de ley contra la misma interpuesto por la parte demandante. — Siendo Ponente el Juez Asociado Don Louis Sulzbacher. — Reproduciendo los fundamentos de hecho de la sentencia casada y los de hecho y derecho de la dé casación. — Considerando: Que por tales fundamentos, es procedente la demanda de María del Carmen de Marimón de Pelegrí, la que suplica en la misma se decrete el divorcio de ella y su esposo Francisco Pelegrí y Rotger, y se declaren disueltos los vínculos de matrimonio celebrado por ambos, y condenando al demandado Francisco Pelegrí y Rotger en las costas del pleito, con las declaraciones que sean pertinentes. —Vistas las disposiciones legales citadas en la sentencia de casación. — Fallamos : Que debemos declarar y declaramos *344con lugar la demanda interpuesta por María del Carmen de Marimón de Pelegrí, en los propios términos en que ha sido formulada la súplica de la misma, con las costas á cargo del demandado Francisco Pelegrí Rotger, quien cesará en la administración que tenga de los bienes de su consorte, entregándolos á ésta; y los vínculos de matrimonio antes existentes entre las partes demandante y demandada quedan por esta sentencia para siempre disueltos. — Así por esta nuestra sentencia, irrevocablemente juzgando, lo pronun-ciamos, mandamos y firmamos.
José ¡3. Quiñones. — José C. Hernández. — José Ma Figueras. —Louis Sulzbacber. — J. H. MacLeary.
Publicación. — Leídas y publicadas fueron las anteriores sentencias por el Sr. Juez Asociado del Tribunal Supremo Don Louis Sulzbacber, celebrando audiencia pública dicho Tribunal en el día de hoy, de que certifico como Secretario, en Puerto Rico, á veinte de Febrero de mil novecientos dos. —E. de J. López Gaztambide, Secretario.